In re Morrison, James; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, Nos. 233-762;
Relator represents that the district court has failed to act timely on a motion to withdraw and set aside his guilty plea he filed on or about August 11, 1999. If relator’s representation if correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
KIMBALL, J., not on panel.